FILE COPY



        RE:    Case No.   13-0986                           DATE:          6/12/2015
        COA #:    12-11-00370-CV              TC#:   06CV-29005
STYLE: SOUTHWESTERN       ENERGY    PRODUCTION        COMPANY
   v.   TOBY    BERRY-HELFAND      AND   GERY      MUNCEY


     An amicus curiae brief was this day received and
placed with the record in the above-referenced case.




                            MS.    CATHY      S.   LUSK
                            CLERK,       TWELFTH COURT OF APPEALS
                                                                                          -*•   r~
                                                                  ~>, !~       /
                                                                                   •



                            1517 WEST FRONT,              SUITE   35A
                                                                                          gs
                            TYLER,       TX    75702
                                                                                          ~     o
                                                                   r~3DT                  ri. cz
                                                                           Y              •J>   3P
                                                                   t S<
                                                                                   ^—,^

                                                                  m\                      w' "D
                                                                  2D \